Opinion
Per Curiam:
Judgment of sentence vacated at No. 423 (unauthorized use of an automobile of another) because merged in the sentence at No. 424 (theft); in all other respects, the judgment of sentence is affirmed.
Spaeth, J., would reverse the judgments of sentence imposed on 422 (criminal conspiracy) and 424 (theft, unlawful taking, disposition; theft, receiving stolen property) November Sessions, 1974, discharge appellant pro tanto, and remand for resentencing on 423 November Sessions, 1974 (unauthorized use of automobile).
Hoffman, J., joins Spaeth, J.
Watkins, P.J., absent.